366 N.W.2d 500 (1985)
In the Matter of the DISCIPLINE OF Arlie J. BRENDE, as an Attorney at Law.
No. 14639.
Supreme Court of South Dakota.
Argued December 12, 1984.
Decided April 17, 1985.
R. James Zieser, Atty. for the Disciplinary Bd., S.D. Bar Ass'n, Tyndall, for complainant.
Laird Rasmussen, Moore, Rasmussen Sabers & Kading, Sioux Falls, for respondent.
FOSHEIM, Chief Justice.
The Disciplinary Board (Board) of the State Bar of South Dakota investigated the conduct of Sioux Falls Attorney Arlie J. Brende. Mr. Brende was admitted to the practice of law on August 14, 1973. The Board found that Mr. Brende possessed and used cocaine less than ten times during the year 1981, in violation of South Dakota criminal statutes and Canon I of the Code of Ethics. The Board entered Findings of Fact and recommended that formal disciplinary proceedings be instituted in accordance with SDCL ch. 16-19.
The same procedures were followed as in Matter of Strange, (S.D.1985), 366 N.W.2d 495 (S.D.1985). The same Referee was appointed. The recommendation of the referee followed that submitted in Matter of Strange, supra. We adopt these recommendations also for Mr. Brende.
WOLLMAN, J., and WUEST, Circuit Judge, Acting as a Supreme Court Justice, concur.
HENDERSON, J., specially concurs.
MORGAN, J., dissents.
HENDERSON, Justice, (specially concurring).
For those reasons expressed in my special concurrence in Matter of Strange, 366 N.W.2d 495, 497-98 (S.D.1985), I specially concur herein.
MORGAN, Justice, (dissenting).
I dissent herein for all the reasons stated in my dissent in # 14637 Matter of Strange.